









[logo.jpg]






OFFICERS LONG-TERM INCENTIVE PLAN


FISCAL THREE-YEAR PERIOD


2006, 2007 AND 2008














--------------------------------------------------------------------------------



WINNEBAGO INDUSTRIES, INC.
OFFICERS LONG-TERM INCENTIVE PLAN
FISCAL THREE-YEAR PERIOD 2006, 2007 AND 2008

1.

Purpose. The purpose of the Winnebago Industries, Inc. Officers Long-Term
Incentive Plan (the “Plan”) is to promote the long-term growth and profitability
of Winnebago Industries, Inc. (the “Company”) by providing its officers with an
incentive to achieve long-term corporate profit objectives and to attract and
retain officers who will contribute to the achievement of growth and
profitability of the Company.


2.

Administration.


a.  

Human Resources Committee. The Plan shall be administered by a Committee (the
“Committee”) appointed by the Board of Directors.


b.  

Powers and Duties. The Committee shall have sole discretion and authority to
make any and all determinations necessary or advisable for administration of the
Plan and may amend or revoke any rule or regulation so established for the
proper administration of the Plan. All interpretations, decisions, or
determinations made by the Committee pursuant to the Plan shall be final and
conclusive.


c.  

Annual Approval. The Committee must approve the Plan prior to the beginning of
each new fiscal three (3) year plan period. Each year a new plan will be
established for a new three-year period.


3.     Participation Eligibility.

a.  

Participants must be an officer of the Company with responsibilities that can
have a real impact on the Corporation’s end results.


b.  

The Committee will approve all initial participation prior to the beginning of
each new program except as provided for in section c. below.


c.  

The Chairman of the Board and CEO of Winnebago Industries, Inc. will make the
determination on participation for new participants, for partial awards due to
retirement, disability or death. Unless otherwise specified, participants must
be employed as of the end of the three (3) year fiscal period to be eligible for
any incentive award.


4.

Nature of the Plan. The long-term incentive award is based upon financial
performance of the Corporation. The Plan is a three (3) year (fiscal) program
that provides for an opportunity for an incentive award based on the achievement
of long-term financial performance results as measured at the end of the three
(3) year fiscal period.




2

--------------------------------------------------------------------------------


  The financial performance measurements for this Plan will be based upon one or
more pre-established financial criteria. These financial performance
measurements will provide an appropriate balance between quality and quantity of
earnings. The Board establishes the financial measurements including a Target, a
minimum threshold below which an incentive will not be paid and a maximum
incentive level.


5.

Method of Payment. The long-term incentive award will be a performance stock
grant made in restricted shares of the common stock of Winnebago Industries,
Inc. or in cash if elected by the participant. The amount of the participants’
long-term incentive award for the three (3) year fiscal period shall be in
direct proportion to the financial performance expressed as a percentage
(Financial Factor) against predetermined award targets for each participant. The
results for the fiscal three (3) year period will be used in identifying the
Financial Factor to be used for that plan period when calculating the
participants long-term incentive awards.


  The long-term incentive for the officers provides for an opportunity of 25% of
the annualized base salary (Target) to be awarded in restricted stock or cash at
100% achievement of the financial long-term objectives. The annualized base
salary figure used shall be the salary in place for each participant as of
January 2006. The resultant stock unit share opportunity or cash award
opportunity (at 100% of Plan) will be adjusted up or down as determined by
actual financial performance expressed as a percentage (Financial Factor) at the
end of the three (3) year fiscal period. Participants shall elect in writing
within 45 days following the end of the three (3) year fiscal period whether to
receive the total of any such long-term incentive award in the form of
restricted company stock or in the form of cash.


  A participant must be employed by Winnebago Industries, Inc. at the end of the
fiscal three (3) year period to be eligible for any long-term incentive award
except as waived by the Chairman of the Board and CEO of Winnebago Industries,
Inc. for normal retirement and disability.


6.

Change in Control. In the event the Company undergoes a change in control during
the fiscal three (3) year plan period including, without limitation, an
acquisition or merger involving the Corporation (“Change in Control”), the
Committee shall, prior to the effective date of the Change in Control (the
“Effective Date”), make a good faith estimate with respect to the achievement of
the financial performance through the end of the Plan three (3) year period. In
making such estimate, the Committee may compare the achievement of the financial
performance against the forecast through the Plan three (3) year period and may
consider such other factors as it deems appropriate. The Committee shall exclude
from any such estimate any and all costs and expenses arising out of or in
connection with the Change in Control. Based on such estimate, the Committee
shall make a full three (3) year Plan award within 15 days after the Effective
date to all participants.




3

--------------------------------------------------------------------------------


  “Change in Control” for the purposes of the Officers Long-Term Incentive Plan
shall mean the time when (i) any Person becomes an Acquiring Person, or (ii)
individuals who shall qualify as Continuing Directors of the Company shall have
ceased for any reason to constitute at least a majority of the Board of
Directors of the Company, provided however, that in the case of either clause
(i) or (ii) a Change of Control shall not be deemed to have occurred if the
event shall have been approved prior to the occurrence thereof by a majority of
the Continuing Directors who shall then be members of such Board of Directors,
and in the case of clause (i) a Change of Control shall not be deemed to have
occurred upon the acquisition of stock of the Company by a pension,
profit-sharing, stock bonus, employee stock ownership plan or other retirement
plan intended to be qualified under Section 401(a) of the Internal Revenue Code
of 1986, as amended, established by the Company or any subsidiary of the
Company. (In addition, stock held by such a plan shall not be treated as
outstanding in determining ownership percentages for purposes of this
definition.)


  For the purpose of the definition “Change of Control:”


(a)  

“Continuing Director” means (i) any member of the Board of Directors of the
Company, while such person is a member of the Board, who is not an Affiliate or
Associate of any Acquiring Person or of any such Acquiring Person’s Affiliate or
Associate and was a member of the Board prior to the time when such Acquiring
Person shall have become an Acquiring Person, and (ii) any successor of a
Continuing Director, while such successor is a member of the Board, who is not
an Acquiring Person or any Affiliate or Associate of any Acquiring Person or a
representative or nominee of an Acquiring Person or of any affiliate or
associate of such Acquiring Person and is recommended or elected to succeed the
Continuing Director by a majority of the Continuing Directors.


(b)  

“Acquiring Person” means any Person or any individual or group of Affiliates or
Associates of such Person who acquires beneficial ownership, directly or
indirectly, of 20% or more of the outstanding stock of the Company if such
acquisition occurs in whole or in part.


(c)  

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.


(d)  

“Associate” means (1) any corporate, partnership, limited liability company,
entity or organization (other than the Company or a majority-owned subsidiary of
the Company) of which such a Person is an officer, director, member, or partner
or is, directly or indirectly the beneficial owner of ten percent (10%) or more
of the class of equity securities, (2) any trust or fund in which such person
has a substantial beneficial interest or as to which such person serves as
trustee or in a similar fiduciary capacity, (3) any relative or spouse of such
person, or any relative of such spouse, or (4) any investment company for which
such person or any Affiliate of such person serves as investment advisor.




4

--------------------------------------------------------------------------------


(e)  

“Company” means Winnebago Industries, Inc., an Iowa corporation.


(f)  

“Person” means an individual, corporation, limited liability company,
partnership, association, joint stock company, trust, unincorporated
organization or government or political subdivision thereof.


7.

Governing Law.  Except to the extent preempted by federal law, the consideration
and operation of the Plan shall be governed by the laws of the State of Iowa.


8.

Employment Rights.  Nothing in this Plan shall confer upon any employee the
right to continue in the employ of the Company, or affect the right of the
Company to terminate an employee’s employment at any time, with or without
cause.


Approved by:


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bruce D. Hertzke
Chairman of the Board and CEO     Dated        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Gerald C. Kitch
Chairman, Human Resources Committee
of the Winnebago Industries Board of Directors     Dated  






5

--------------------------------------------------------------------------------